DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13, 15-26, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nickol (US 2,807,547) in view of Watson (US 2010/0092636 A1).
In regard to claims 1, 12, 13, 15 and 26, Nickol discloses a useful method for distilled spirit (i.e. a method for imparting the sensory characteristics of a more matured distilled spirit to a distilled spirit) by the following method steps:
introducing a distilled spirit having an alcohol content of 103 to 110 proof (about 51.5 to about 55%) to a container;
suspending botanicals in an inner holder above the distilled spirit;
sealing the container.
More specifically regarding claims 1, 12, 13, 15, 26, Nickol discloses:
I have now discovered that it is a double acting permeable membrane, in which certain constituents of the uncharred and solid wood of the barrel, principally volatile acids, migrate selectively inward into the aqueous alcohol within the barrel, thereby introducing into the high wines certain of the constituents required in aged whisky and essential to consumer acceptance of the resulting product. I have further discovered that these same constituents, i.e., principally volatile acids, can be introduced into the high wines by passing air, nitrogen or an inert gas over comminuted wood whereby certain volatile constituents pass from the comminuted wood into the gas stream and thereafter passing in the gas stream over or otherwise into contact with the high wines. 
This may be carried out at or about normal temperatures and in any event below 140° F. While the process requires time, by the use of sufficient wood and a substantial degree of comminution, the introduction into the high wines of the desired amount of such constituents can be effected in a fraction of the time required for the introduction of a corresponding amount under present aging practice. I simultaneously or subsequently add to the high wines an amount of charred wood chips substantially equal to that introduced in present aging practice, or alternatively an alcohol extract carrying a corresponding amount of the extractives derived from such chips. The amount of the comminuted solid uncharred wood required in this method will vary from 10 to 22.5 % by weight of the high wines and together with the duration of the treatment by which the volatile constituents are transferred from the comminuted wood into the high wines, is preferably sufficient to introduce into the high wines from 500 to 1000 parts of volatile acids per each 1,000,000, parts of high wines (Col. 2 lines 1-35).

More specifically in regard to the recitation of “introducing a distilled spirit having an alcohol content of about 40% to about 57% to a container”; “suspending botanicals in an inner holder above the distilled spirit; sealing the container” (claims 1, 12, 15)”, Nickol discloses:
Referring to the drawing (Fig. 1) drum 1 of circular horizontal section is charged with high wines, preferably of from 103 to 110 proof to level indicated by line 2. Drum 1 terminates at its upper end in horizontal flange 3 carrying gasket 4 by which a tight seal can be effected between drum 1 and cover 5. There is suspended from cover 5 by vertical straps 6 the basket 7 provided with foraminous bottom 3. Basket 7 is charged with a quantity of comminuted wood, preferably white oak, having a minor dimension which should not exceed 1/4 inch and preferably does not exceed 1/8 inch. This wood is introduced with a ratio of from 10 to 22.5% by weight and preferably from 15 to 20%. Basket 7 is entirely above liquid level 2 (Col. 2 lines 46-60).

In regard to the recitation of adding wood chips to the raw distilled spirit (Claim 4), Nickol discloses:
Basket 9 is also suspended from straps 6. The bottom of basket 9 is foraminous. The upper level 11 of basket 9 is at or slightly above line 2. Basket 9 is charged with charred wood, preferably white oak chips. Inasmuch las direct contact of the liquid with the charred chips is desired, the chips should not extend above line 2.
The chips are introduced in amount sufficient to impart the desired amount of extractives and color to the high wines. In ordinary practice, the charred chips will be introduced to the extent of from 1-3% by weight of the high wines and preferably between 1.5 and 2.5% by weight of the high wines. After the high wines, charred wood chips and uncharred comminuted wood have been introduced, cover 5 is scaled in position and the drum left in vertical position in storage, preferably at a temperature of 60 to 100° F for a period of at least 24 months. During this period, extraction of the charred wood in basket 9 continues until the wood is completely or substantially completely extracted. During this period also, there is a gradual circulation of air by convection over the comminuted wood in basket 7 and thence over the surface of the high wines, with the result that volatiles diffuse from the wood into the air and are then selectively absorbed out of the air by the high wines (Col. 2 lines 61-72, Col. 3 lines 1-11).

    PNG
    media_image1.png
    474
    400
    media_image1.png
    Greyscale

Nickol further discloses:
An improved process of aging distilled liquors which comprises maintaining a liquid body of high wine in a closed receptacle at a temperature below its boiling point, said liquid body partially filling said receptacle whereby said liquid body is in contact with a gas phase, continuously maintaining in said gas phase within said receptacle and at all times completely out of contact with said liquid high wine a mass of uncharred comminuted wood enclosed in a gas permeable container and in an amount of from 10 to 22.5% by weight based on the amount of high wine, and continuously and simultaneously maintaining at all times in total contact with said liquid high wine a mass of charred wood enclosed in a liquid permeable container and in an amount of from 1 to 3% by weight based on the amount of high wine, and maintaining said liquid body in contact with said gas for a period of time sufficient for volatile matter in said uncharred wood to diffuse into the gas phase in an amount sufficient for said liquid phase to absorb from said gas phase an amount of said volatile matter equivalent to at least about 500 parts per million parts of said liquid (claim 1).

Therefore, in regard to claims 1, 12, 13, 15, 26, Nickol discloses a method for imparting the sensory characteristics of a more matured distilled spirit to a distilled spirit by introducing a distilled spirit having an alcohol content of about 51.5% to 55% to a container; suspending botanicals in an inner holder above the distilled spirit and sealing the container.
In regard to the recitation of heating the container, Nickol discloses that the method “may be carried out at or about normal temperatures and in any event below 140° F” (Col. 2 lines 1-35). Hence, Nickol suggest heating the distilled beverage to a temperature above ambient.
Nickol does not teach increasing an internal pressure of the container to about 5 psi to about 150 psi such that when a maximum predetermined pressure is achieved within the container, the pressure is then released and the internal pressure is reduced back to a predetermined lower pressure, wherein the increasing step is performed one or more times.
Watson discloses a method of creating an aged, ethanol-containing beverage using pressure for distinct periods of time of less than 3 months and at least one wood piece to create a wood flavored alcoholic beverage similar to beverages aged 10 to 30 years without losing any volume of product during the method (Abstract). Watson further discloses:
[0007] The selected one or more wood pieces are inserted into a pressurizable container holding an ethanol-containing beverage. 
[0008] The ethanol-containing beverage is then aged at either one continuous positive pressure, above atmosphere, ranging from 15 psi to 5000 psi or aged using a combination of positive pressure in a cyclical manner for short periods of time, wherein the total time used for aging does not exceed 3 months. 
[0009] In still another embodiment of the invention, the beverage containing ethanol with wood pieces can be aged using positive and negative pressures in a cyclical manner for a short period of time ranging from 1 hour to no more than 3 months in a pressurized container. One or more wood pieces can be used in this method. The combinations of different pressures, different times, and different wood pieces can be used varied to create beverages with different smoothness in the aging process, different flavor intensities, and different blendings of flavor while maximizing the amount of product being produced by the distiller. 
[0010] In particular, for beverages for humans containing between 30 percent and 96 percent alcohol, such as grain spirits, whiskey, brandy, rum, vodka, cachaca, eau de view, grappa and others, experimental results have shown that for treating the liquid with wood at pressures of 15-60 psi for 3 months yields a result that tastes like 10 to 30 year aged beverage with intense wood flavor. 

In regard to the newly added recitations of heating and cooling, Watson discloses:
[0027] Temperatures, such as heating and cooling can be added to the outside of the pressurized container to heat or cool the product quickly and for controlled amounts of time. The air used to pressurize the container may also be heated for faster reaction times or chilled for greater safety with fast pressurization. 
[0028] It is contemplated that initially, all the pressurizations can be at room temperature, or ambient temperatures. In an embodiment heating elements can be inserted into the pressurized container and used to increase the contents of the pressurizable container without heating the walls, and thereby saving money in the manufacturing process. 
[0029] By keeping the alcohol under pressure, the boiling point is raised. The heating should not be so high as to burn the wood chips, and not exceed 280 degrees Fahrenheit as that would spoil the wood flavor and would create problems and "ashy" taste when the temperature is too hot. 
[0034] Heat can be added to the pressurized container internally rather than externally to the container, to increase the wood flavor saturation of the wood chips into the alcohol. This temperature imparted in this manner is referred to herein as "light heat" for "short time periods." 

Since, Watson discloses pressurizable container, Watson discloses a sealed container. It is also noted that Nickol discloses a sealed container as well.
Both references are directed to the aging of spirits by addition of wooden particles to spirits in order to introduce desired organoleptic properties of the spirit aged in wooden barrels. Watson further teaches application of pressure in the aging container to accelerate the aging process and to produce a beverage having a smoothness of a product aged for 10 to 30 years in less than three months. One of ordinary skill in the art would have been motivated to modify Nickol in view of Watson and to increasing an internal pressure of the container ranging from 15 to 5000 psi as taught by Watson in order to significantly reduce aging time of the beverage. One of ordinary skill in the art would have been motivated to employ heating and cooling of the container as suggested by Watson in order to obtain matured distilled spirit. One of ordinary skill in the art would have been motivated to employ cycling of pressure as suggested by Watson in order to obtain matured distilled spirit. One of ordinary skill in the art would have been motivated to employ cycling of pressure as suggested by Watson in order to obtain matured distilled spirit. One of ordinary skill in the art would have been motivated to modify Nickol in view of Watson and to apply the method of aging distilled liquors in general as disclosed by Nickol to specific distilled beverages as disclosed by Watson such as grain spirits, whiskey, brandy, rum, vodka, cachaca, eau de view, grappa and others.
Further in regard to the pressure recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the pressure ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to claims 2-3 and 16-17, Watson discloses:
[0008] The ethanol-containing beverage is then aged at either one continuous positive pressure, above atmosphere, ranging from 15 psi to 5000 psi or aged using a combination of positive pressure in a cyclical manner for short periods of time, wherein the total time used for aging does not exceed 3 months. 
[0009] In still another embodiment of the invention, the beverage containing ethanol with wood pieces can be aged using positive and negative pressures in a cyclical manner for a short period of time ranging from 1 hour to no more than 3 months in a pressurized container. One or more wood pieces can be used in this method. The combinations of different pressures, different times, and different wood pieces can be used varied to create beverages with different smoothness in the aging process, different flavor intensities, and different blendings of flavor while maximizing the amount of product being produced by the distiller. 
The method of claim 2, further comprising cycling the first and second pressures in sequence for at least three cycles of first, second as cycle 1, first second as cycle 2 and first second as cycle three for a time period not to exceed 3 months quickly aging the ethanol-containing beverage with the at least one wood flavor component (claim 4).

 In regard to claims 4 and 18, both Nickol and Watson disclose addition of wood chips into the alcoholic spirit or contacting alcoholic spirit with wood chips. Nickol discloses:
Basket 9 is also suspended from straps 6. The bottom of basket 9 is foraminous. The upper level 11 of basket 9 is at or slightly above line 2. Basket 9 is charged with charred wood, preferably white oak chips. Inasmuch las direct contact of the liquid with the charred chips is desired, the chips should not extend above line 2.
The chips are introduced in amount sufficient to impart the desired amount of extractives and color to the high wines. In ordinary practice, the charred chips will be introduced to the extent of from 1-3% by weight of the high wines and preferably between 1.5 and 2.5% by weight of the high wines. After the high wines, charred wood chips and uncharred comminuted wood have been introduced, cover 5 is scaled in position and the drum left in vertical position in storage, preferably at a temperature of 60 to 100° F for a period of at least 24 months. During this period, extraction of the charred wood in basket 9 continues until the wood is completely or substantially completely extracted. During this period also, there is a gradual circulation of air by convection over the comminuted wood in basket 7 and thence over the surface of the high wines, with the result that volatiles diffuse from the wood into the air and are then  
selectively absorbed out of the air by the high wines (Col. 2 l. 61-72, Col. 3 lines 1-11).
    PNG
    media_image1.png
    474
    400
    media_image1.png
    Greyscale

In regard to the amount of wood chips, Watson discloses “[t]he amount of wood to alcohol, can range from 5 grams of wood to 100 grams of wood per liter of liquid having 40 percent alcohol content” ([0031]).
Further in regard to claims 4, 12, 18 and 28-29 regarding the use or lack of use of wood chips, Watson discloses that nuts and/or nut shells could be employed as wood ([0040]). Hence, nuts or nut shells could be suspended above alcohol.
In regard to claims 5-7 and 19-21, Watson discloses:
[0044] It is also contemplated that the one or more wood pieces can be roasted wood, charred wood, dehydrated wood, dried wood, raw wood, or combinations thereof. 
[0045] The roasting of the selected one or more wood pieces can be performed by flash roasting. The flash roasting can have a flame temperature in excess of 2000 degrees Fahrenheit.
[0046] The roasting can also be performed for up to eight hours at a temperature ranging from about 180 degrees Fahrenheit to about 220 degrees Fahrenheit. In other embodiments, the roasting can be performed at about 380 degrees Fahrenheit for a time period ranging from about two hours to about four hours, or at a temperature of about 460 degrees Fahrenheit for a time period ranging from about one half hour to about one hour. 

In regard to claims 8-9 and 22-23, Watson discloses:
[0041] The one or more selected wood pieces can have any form, including powder, sticks, chunks, chips, or combinations thereof. It is also contemplated that the wood pieces could be provided with a distinct shape, such as fish, stars, one or more individuals' names, a worm shape, a geometrical shape, and other shapes. The one or more wood pieces can be sized such that they are able to fit through an opening in the pressurizable container.

In regard to claims 10 and 24, Nickol discloses:
Referring to the drawing (Fig. 1) drum 1 of circular horizontal section is charged with high wines, preferably of from 103 to 110 proof  (Col. 2 lines 46-47).
In regard to claims 10 and 24, Watson discloses:
 [0010] In particular, for beverages for humans containing between 30 percent and 96 percent alcohol, such as grain spirits, whiskey, brandy, rum, vodka, cachaca, eau de view, grappa and others,
In regard to claims 11 and 25, Nickol discloses “[t]here is suspended from cover 5 by vertical straps 6 the basket 7 provided with foraminous bottom 3”.
It is further noted that claims 15 and 26 are product-by-process claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).



Claims 1-13, 15-25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 2010/0092636 A1) in view of Nickol (US 2,807,547).
Watson discloses a method of creating an aged, ethanol-containing beverage using pressure for distinct periods of time of less than 3 months and at least one wood piece to create a wood flavored alcoholic beverage similar to beverages aged 10 to 30 years without losing any volume of product during the method (Abstract). Watson further discloses:
[0007] The selected one or more wood pieces are inserted into a pressurizable container holding an ethanol-containing beverage. 
[0008] The ethanol-containing beverage is then aged at either one continuous positive pressure, above atmosphere, ranging from 15 psi to 5000 psi or aged using a combination of positive pressure in a cyclical manner for short periods of time, wherein the total time used for aging does not exceed 3 months. 
[0009] In still another embodiment of the invention, the beverage containing ethanol with wood pieces can be aged using positive and negative pressures in a cyclical manner for a short period of time ranging from 1 hour to no more than 3 months in a pressurized container. One or more wood pieces can be used in this method. The combinations of different pressures, different times, and different wood pieces can be used varied to create beverages with different smoothness in the aging process, different flavor intensities, and different blendings of flavor while maximizing the amount of product being produced by the distiller. 
[0010] In particular, for beverages for humans containing between 30 percent and 96 percent alcohol, such as grain spirits, whiskey, brandy, rum, vodka, cachaca, eau de view, grappa and others, experimental results have shown that for treating the liquid with wood at pressures of 15-60 psi for 3 months yields a result that tastes like 10 to 30 year aged beverage with intense wood flavor. 

Watson teaches the aging of spirits by addition of wooden particles to spirits in order to introduce desired organoleptic properties of the spirit aged in wooden barrels. Watson further teaches application of pressure in the aging container to accelerate the aging process and to produce a beverage having a smoothness of a product aged for 10 to 30 years in less than three months.
In regard to the newly added recitations of heating and cooling, Watson discloses:
[0027] Temperatures, such as heating and cooling can be added to the outside of the pressurized container to heat or cool the product quickly and for controlled amounts of time. The air used to pressurize the container may also be heated for faster reaction times or chilled for greater safety with fast pressurization. 
[0028] It is contemplated that initially, all the pressurizations can be at room temperature, or ambient temperatures. In an embodiment heating elements can be inserted into the pressurized container and used to increase the contents of the pressurizable container without heating the walls, and thereby saving money in the manufacturing process. 
[0029] By keeping the alcohol under pressure, the boiling point is raised. The heating should not be so high as to burn the wood chips, and not exceed 280 degrees Fahrenheit as that would spoil the wood flavor and would create problems and "ashy" taste when the temperature is too hot. 
[0034] Heat can be added to the pressurized container internally rather than externally to the container, to increase the wood flavor saturation of the wood chips into the alcohol. This temperature imparted in this manner is referred to herein as "light heat" for "short time periods." 

Since, Watson discloses pressurizable container, Watson discloses a sealed container. It is also noted that Nickol discloses a sealed container as well.

Further in regard to claims 4, 12, 18 and 28-29 regarding the use or lack of use of wood chips, Watson discloses that nuts and/or nut shells could be employed as wood ([0040]). Hence, nuts or nut shells could be suspended above alcohol.

Further in regard to the pressure recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the pressure ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Watson is silent as to the suspending botanicals in an inner holder above the distilled spirit before sealing the container. Nickol discloses a useful method for aging whiskey. 
More specifically regarding Nickol discloses:
I have now discovered that it is a double acting permeable membrane, in which certain constituents of the uncharred and solid wood of the barrel, principally volatile acids, migrate selectively inward into the aqueous alcohol within the barrel, thereby introducing into the high wines certain of the constituents required in aged whisky and essential to consumer acceptance of the resulting product. I have further discovered that these same constituents, i.e., principally volatile acids, can be introduced into the high wines by passing air, nitrogen or an inert gas over comminuted wood whereby certain volatile constituents pass from the comminuted wood into the gas stream and thereafter passing in the gas stream over or otherwise into contact with the high wines. 
This may be carried out at or about normal temperatures and in any event below 140° F. While the process requires time, by the use of sufficient wood and a substantial degree of comminution, the introduction into the high wines of the desired amount of such constituents can be effected in a fraction of the time required for the introduction of a corresponding amount under present aging practice. I simultaneously or subsequently add to the high wines an amount of charred wood chips substantially equal to that introduced in present aging practice, or alternatively an alcohol extract carrying a corresponding amount of the extractives derived from such chips. The amount of the comminuted solid uncharred wood required in this method will vary from 10 to 22.5 % by weight of the high wines and together with the duration of the treatment by which the volatile constituents are transferred from the comminuted wood into the high wines, is preferably sufficient to introduce into the high wines from 500 to 1000 parts of volatile acids per each 1,000,000, parts of high wines (Col. 2 lines 1-35).

More specifically in regard to the recitation of “introducing a distilled spirit having an alcohol content of about 40% to about 57% to a container”; “suspending botanicals in an inner holder above the distilled spirit; sealing the container”, Nickol discloses:
Referring to the drawing (Fig. 1) drum 1 of circular horizontal section is charged with high wines, preferably of from 103 to 110 proof to level indicated by line 2. Drum 1 terminates at its upper end in horizontal flange 3 carrying gasket 4 by which a tight seal can be effected between drum 1 and cover 5. There is suspended from cover 5 by vertical straps 6 the basket 7 provided with foraminous bottom 3. Basket 7 is charged with a quantity of comminuted wood, preferably white oak, having a minor dimension which should not exceed 1/4 inch and preferably does not exceed 1/8 inch. This wood is introduced with a ratio of from 10 to 22.5% by weight and preferably from 15 to 20%. Basket 7 is entirely above liquid level 2 (Col. 2 lines 46-60).

In regard to the recitation of adding wood chips to the raw distilled spirit, Nickol discloses:
Basket 9 is also suspended from straps 6. The bottom of basket 9 is foraminous. The upper level 11 of basket 9 is at or slightly above line 2. Basket 9 is charged with charred wood, preferably white oak chips. Inasmuch las direct contact of the liquid with the charred chips is desired, the chips should not extend above line 2.
The chips are introduced in amount sufficient to impart the desired amount of extractives and color to the high wines. In ordinary practice, the charred chips will be introduced to the extent of from 1-3% by weight of the high wines and preferably between 1.5 and 2.5% by weight of the high wines. After the high wines, charred wood chips and uncharred comminuted wood have been introduced, cover 5 is scaled in position and the drum left in vertical position in storage, preferably at a temperature of 60 to 100° F for a period of at least 24 months. During this period, extraction of the charred wood in basket 9 continues until the wood is completely or substantially completely extracted. During this period also, there is a gradual circulation of air by convection over the comminuted wood in basket 7 and thence over the surface of the high wines, with the result that volatiles diffuse from the wood into the air and are then selectively absorbed out of the air by the high wines (Col. 2 lines 61-72, Col. 3 lines 1-11).

    PNG
    media_image1.png
    474
    400
    media_image1.png
    Greyscale


Nickol further discloses:
An improved process of aging distilled liquors which comprises maintaining a liquid body of high wine in a closed receptacle at a temperature below its boiling point, said liquid body partially filling said receptacle whereby said liquid body is in contact with a gas phase, continuously maintaining in said gas phase within said receptacle and at all times completely out of contact with said liquid high wine a mass of uncharred comminuted wood enclosed in a gas permeable container and in an amount of from 10 to 22.5% by weight based on the amount of high wine, and continuously and simultaneously maintaining at all times in total contact with said liquid high wine a mass of charred wood enclosed in a liquid permeable container and in an amount of from 1 to 3% by weight based on the amount of high wine, and maintaining said liquid body in contact with said gas for a period of time sufficient for volatile matter in said uncharred wood to diffuse into the gas phase in an amount sufficient for said liquid phase to absorb from said gas phase an amount of said volatile matter equivalent to at least about 500 parts per million parts of said liquid (claim 1).

Therefore, Nickol discloses a method for imparting the sensory characteristics of a more matured distilled spirit to a distilled spirit by introducing a distilled spirit having an alcohol content of about 51.5% to 55% to a container; suspending botanicals in an inner holder above the distilled spirit and sealing the container.
Both references are directed to the aging of spirits by addition of wooden particles to spirits in order to introduce desired organoleptic properties of the spirit aged in wooden barrels. Nickol teaches suspending botanicals in an inner holder above the distilled spirit. One of ordinary skill in the art would have been motivated to modify Watson in view of Nickol and to suspend botanicals in an inner holder above the distilled spirit in order to impart desired organoleptic properties to the distilled spirit.
In regard to claims 2-3 and 16-17, Watson discloses:
[0008] The ethanol-containing beverage is then aged at either one continuous positive pressure, above atmosphere, ranging from 15 psi to 5000 psi or aged using a combination of positive pressure in a cyclical manner for short periods of time, wherein the total time used for aging does not exceed 3 months. 
[0009] In still another embodiment of the invention, the beverage containing ethanol with wood pieces can be aged using positive and negative pressures in a cyclical manner for a short period of time ranging from 1 hour to no more than 3 months in a pressurized container. One or more wood pieces can be used in this method. The combinations of different pressures, different times, and different wood pieces can be used varied to create beverages with different smoothness in the aging process, different flavor intensities, and different blendings of flavor while maximizing the amount of product being produced by the distiller. 
The method of claim 2, further comprising cycling the first and second pressures in sequence for at least three cycles of first, second as cycle 1, first second as cycle 2 and first second as cycle three for a time period not to exceed 3 months quickly aging the ethanol-containing beverage with the at least one wood flavor component (claim 4).

 In regard to claims 4 and 18, both Nickol and Watson disclose addition of wood chips into the alcoholic spirit or contacting alcoholic spirit with wood chips. Nickol discloses:
Basket 9 is also suspended from straps 6. The bottom of basket 9 is foraminous. The upper level 11 of basket 9 is at or slightly above line 2. Basket 9 is charged with charred wood, preferably white oak chips. Inasmuch las direct contact of the liquid with the charred chips is desired, the chips should not extend above line 2.
The chips are introduced in amount sufficient to impart the desired amount of extractives and color to the high wines. In ordinary practice, the charred chips will be introduced to the extent of from 1-3% by weight of the high wines and preferably between 1.5 and 2.5% by weight of the high wines. After the high wines, charred wood chips and uncharred comminuted wood have been introduced, cover 5 is scaled in position and the drum left in vertical position in storage, preferably at a temperature of 60 to 100° F for a period of at least 24 months. During this period, extraction of the charred wood in basket 9 continues until the wood is completely or substantially completely extracted. During this period also, there is a gradual circulation of air by convection over the comminuted wood in basket 7 and thence over the surface of the high wines, with the result that volatiles diffuse from the wood into the air and are then  
selectively absorbed out of the air by the high wines (Col. 2 l. 61-72, Col. 3 lines 1-11).
    PNG
    media_image1.png
    474
    400
    media_image1.png
    Greyscale

In regard to the amount of wood chips, Watson discloses “[t]he amount of wood to alcohol, can range from 5 grams of wood to 100 grams of wood per liter of liquid having 40 percent alcohol content” ([0031]).
In regard to claims 5-7 and 19-21, Watson discloses:
[0044] It is also contemplated that the one or more wood pieces can be roasted wood, charred wood, dehydrated wood, dried wood, raw wood, or combinations thereof. 
[0045] The roasting of the selected one or more wood pieces can be performed by flash roasting. The flash roasting can have a flame temperature in excess of 2000 degrees Fahrenheit.
[0046] The roasting can also be performed for up to eight hours at a temperature ranging from about 180 degrees Fahrenheit to about 220 degrees Fahrenheit. In other embodiments, the roasting can be performed at about 380 degrees Fahrenheit for a time period ranging from about two hours to about four hours, or at a temperature of about 460 degrees Fahrenheit for a time period ranging from about one half hour to about one hour. 

In regard to claims 8-9 and 22-23, Watson discloses:
[0041] The one or more selected wood pieces can have any form, including powder, sticks, chunks, chips, or combinations thereof. It is also contemplated that the wood pieces could be provided with a distinct shape, such as fish, stars, one or more individuals' names, a worm shape, a geometrical shape, and other shapes. The one or more wood pieces can be sized such that they are able to fit through an opening in the pressurizable container.

In regard to claims 10 and 24, Nickol discloses:
Referring to the drawing (Fig. 1) drum 1 of circular horizontal section is charged with high wines, preferably of from 103 to 110 proof  (Col. 2 lines 46-47).

In regard to claims 10 and 24, Watson discloses:
 [0010] In particular, for beverages for humans containing between 30 percent and 96 percent alcohol, such as grain spirits, whiskey, brandy, rum, vodka, cachaca, eau de view, grappa and others,
In regard to claims 11 and 25, Nickol discloses “[t]here is suspended from cover 5 by vertical straps 6 the basket 7 provided with foraminous bottom 3”.






Claim(s) 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 2010/0092636 A1).
Watson is taken as cited above. Watson teaches “a method of creating very quickly, an aged, wood flavored, ethanol-containing beverage” ([0001].
Watson teaches:
[0014] Rums, made using these technologies to age, flavor, and/or smooth, have been entered in several competitions and have received awards. At the 2008 International Rum Festival, Temptryst Reserve Rum, made using this technology with a blend of woods, won the both a gold medal and the "Best of Category" award in the dark rum category. In the same event, both Temptryst Sugarcane Matured Rum and Temptryst Lemon Wood Rum won gold medals in the dark rum category. Temptryst Peachwood Rum won a silver medal. In the 9-15 Year Aged Category, Temptryst Applewood Rum and Temptryst Hickory Rum won gold medals while Temptryst Live Oak Rum won silver and Temptryst Coconut Wood Rum won bronze. In the +15 Year Aged Category Temptryst Cherrywood VSO won a silver medal. In the white rum category Temptryst Light Dew Rum won a bronze. There were approximately 150 of the finest rums in the world in this competition. At the prestigious 2007 Ministry of Rum Tasting Competition, 3 gold medals, and 4 silver medals were won using a variety of the lower pressures and longer times described herein. At the 2008 Ministry of Rum Tasting Competition, approximately half of the gold medals won in the Dark, Aged, and Premium Categories were won by rums made using a variety of the highest pressures and shortest times described herein. Medals awarded to this group of rums were 7 gold, 4 silver, and 1 bronze. 
Hence, Watson teaches a finished distilled spirit having the sensory characteristics of a more matured distilled spirit as recites in the instant product claims.
One of ordinary skill in the art would have ben motivated to apply the same process to any distilled spirit including gin.
It is further noted that claims 15-26 are product-by-process claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim(s) 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nickol (US 2,807,547).
Nickol is taken as cited above.
More specifically regarding claims 15-26, Nickol discloses:
I have now discovered that it is a double acting permeable membrane, in which certain constituents of the uncharred and solid wood of the barrel, principally volatile acids, migrate selectively inward into the aqueous alcohol within the barrel, thereby introducing into the high wines certain of the constituents required in aged whisky and essential to consumer acceptance of the resulting product. I have further discovered that these same constituents, i.e., principally volatile acids, can be introduced into the high wines by passing air, nitrogen or an inert gas over comminuted wood whereby certain volatile constituents pass from the comminuted wood into the gas stream and thereafter passing in the gas stream over or otherwise into contact with the high wines. 
This may be carried out at or about normal temperatures and in any event below 140° F. While the process requires time, by the use of sufficient wood and a substantial degree of comminution, the introduction into the high wines of the desired amount of such constituents can be effected in a fraction of the time required for the introduction of a corresponding amount under present aging practice. I simultaneously or subsequently add to the high wines an amount of charred wood chips substantially equal to that introduced in present aging practice, or alternatively an alcohol extract carrying a corresponding amount of the extractives derived from such chips. The amount of the comminuted solid uncharred wood required in this method will vary from 10 to 22.5 % by weight of the high wines and together with the duration of the treatment by which the volatile constituents are transferred from the comminuted wood into the high wines, is preferably sufficient to introduce into the high wines from 500 to 1000 parts of volatile acids per each 1,000,000, parts of high wines (Col. 2 lines 1-35).

Hence, Nickol teaches a finished distilled spirit having the sensory characteristics of a more matured distilled spirit as recites in the instant product claims.
One of ordinary skill in the art would have been motivated to apply the same process to any distilled spirit including gin.

It is further noted that claims 15-26 are product-by-process claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).








Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments on pages 8-9 of the Reply to the Non-Final Office action mailed 09/27/2021, filed 03/28/2022, it is noted that claim(s) 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nickol (US 2,807,547) and claim(s) 15-26 are also rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 2010/0092636 A1).
In response to Applicant’s arguments regarding the newly added recitations of heating and cooling, Watson discloses:
[0027] Temperatures, such as heating and cooling can be added to the outside of the pressurized container to heat or cool the product quickly and for controlled amounts of time. The air used to pressurize the container may also be heated for faster reaction times or chilled for greater safety with fast pressurization. 
[0028] It is contemplated that initially, all the pressurizations can be at room temperature, or ambient temperatures. In an embodiment heating elements can be inserted into the pressurized container and used to increase the contents of the pressurizable container without heating the walls, and thereby saving money in the manufacturing process. 
[0029] By keeping the alcohol under pressure, the boiling point is raised. The heating should not be so high as to burn the wood chips, and not exceed 280 degrees Fahrenheit as that would spoil the wood flavor and would create problems and "ashy" taste when the temperature is too hot. 
[0034] Heat can be added to the pressurized container internally rather than externally to the container, to increase the wood flavor saturation of the wood chips into the alcohol. This temperature imparted in this manner is referred to herein as "light heat" for "short time periods." 

Since, Watson discloses pressurizable container, Watson discloses a sealed container. It is also noted that Nickol discloses a sealed container as well.
Further in regard to the recitation of heating the container, Nickol discloses that the method “may be carried out at or about normal temperatures and in any event below 140° F” (Col. 2 lines 1-35). Hence, Nickol suggest heating the distilled beverage to a temperature above ambient.
Further in response to Applicant’s arguments, it is noted that instant claims do not exclude introduction of the pressurized air.
In response to Applicant’s arguments regarding gin and other distilled beverages, it is noted that Watson discloses various distilled beverages “for humans containing between 30 percent and 96 percent alcohol, such as grain spirits, whiskey, brandy, rum, vodka, cachaca, eau de view, grappa and others ([0010]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As stated in the rejection above, Nickol is relied upon as a teaching of a method for imparting the sensory characteristics of a more matured distilled spirit to a distilled spirit by introducing a distilled spirit having an alcohol content of about 51.5% to 55% to a container; suspending botanicals in an inner holder above the distilled spirit; sealing the container.
As stated in the rejection above, Nickol is not relied upon as a teaching of increasing an internal pressure of the container to about 5 psi to about 150 psi such that when a maximum predetermined pressure is achieved within the container, then releasing and reducing the internal pressure back to a predetermined lower pressure, wherein the increasing step is performed one or more times.
Watson discloses a method of creating an aged, ethanol-containing beverage using pressure for distinct periods of time of less than 3 months and at least one wood piece to create a wood flavored alcoholic beverage similar to beverages aged 10 to 30 years without losing any volume of product during the method (Abstract). Watson further discloses:
[0007] The selected one or more wood pieces are inserted into a pressurizable container holding an ethanol-containing beverage. 
[0008] The ethanol-containing beverage is then aged at either one continuous positive pressure, above atmosphere, ranging from 15 psi to 5000 psi or aged using a combination of positive pressure in a cyclical manner for short periods of time, wherein the total time used for aging does not exceed 3 months. 
[0009] In still another embodiment of the invention, the beverage containing ethanol with wood pieces can be aged using positive and negative pressures in a cyclical manner for a short period of time ranging from 1 hour to no more than 3 months in a pressurized container. One or more wood pieces can be used in this method. The combinations of different pressures, different times, and different wood pieces can be used varied to create beverages with different smoothness in the aging process, different flavor intensities, and different blendings of flavor while maximizing the amount of product being produced by the distiller. 
[0010] In particular, for beverages for humans containing between 30 percent and 96 percent alcohol, such as grain spirits, whiskey, brandy, rum, vodka, cachaca, eau de view, grappa and others, experimental results have shown that for treating the liquid with wood at pressures of 15-60 psi for 3 months yields a result that tastes like 10 to 30 year aged beverage with intense wood flavor. 

Both references are directed to the aging of spirits by addition of wooden particles to spirits in order to introduce desired organoleptic properties of the spirit aged in wooden barrels. Watson further teaches application of pressure in the aging container to accelerate the aging process and to produce a beverage having a smoothness of a product aged for 10 to 30 years in less than three months. One of ordinary skill in the art would have been motivated to modify Nickol in view of Watson and to increasing an internal pressure of the container ranging from 15 to 5000 psi as taught by Watson in order to significantly reduce aging time of the beverage.
It is further noted that Examiner had relied upon Watson as a teaching of a method for imparting the sensory characteristics of a more matured distilled spirit to a distilled spirit, the steps being comprised of:
--introducing a distilled spirit having an alcohol content of between 30 percent and 96 percent alcohol to a container;
--adding wood chips at a ratio of about 5 grams of wood to 100 grams of wood per liter of liquid having 40 percent alcohol content;
--sealing the container; and
--increasing an internal pressure of the container ranging from 15 psi to 5000 psi such that when a maximum predetermined pressure is achieved within the container, the pressure is then released and the internal pressure is reduced back to a predetermined lower pressure,
wherein the increasing step is performed one or more times.
It is further noted that claims 15-26 are product-by-process claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791